Exhibit 10.1

May 31, 2013

Terry R. McCormack

 

  Re: RSUs and Employment Agreement

Dear Terry:

Reference is made to (i) your Amended and Restated Employment Agreement with
Affinia Group Inc. (“Affinia”), dated December 15, 2008, as amended August 11,
2010 and August 29, 2012 (the “Employment Agreement”), and (ii) your Restricted
Stock Unit Agreement with Affinia Group Holdings Inc. (“Holdings”), dated as of
October 18, 2010, as amended (the “RSU Agreement”). Capitalized terms used
herein without definition have the meanings assigned to such terms under your
Employment Agreement.

This letter agreement (the “Letter Agreement”) is intended to provide you with
an opportunity to receive fixed cash payments in the aggregate amount of up to
$5 million in lieu of one-half (i.e., 30,699.36, after giving effect to the
adjustments in connection with Holdings’ recent dividend recapitalization
transaction) of the restricted stock units outstanding under your RSU Agreement
and in lieu of receiving potential severance payments under your Employment
Agreement. The timing of payments pursuant to this Letter Agreement is intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). Accordingly, your Employment Agreement and RSU Agreement will
be amended as follows:

1. Amendment to RSU Agreement. Your RSU Agreement is hereby amended to reduce
the number of restricted stock units outstanding thereunder from 61,398.72 to
30,699.36. In all other respects, but except as provided in Section 3(c) of this
Letter Agreement, the terms and conditions set forth under the RSU Agreement
shall continue to apply to the remaining 30,699.36 restricted stock units
covered by the RSU Agreement.

2. Amendment to Employment Agreement. Your Employment Agreement is hereby
amended to provide that following your termination of employment with Affinia
for any reason or the expiration of the Employment Term thereunder, you will not
be entitled to receive any severance or termination payments or benefits
pursuant to Section 7 of the Employment Agreement or otherwise, other than your
continuing rights to receive your Accrued Rights.



--------------------------------------------------------------------------------

3. Special Fixed Payments. In consideration of the amendments to your RSU
Agreement and Employment Agreement as described above, you will be entitled to
receive the following cash payments and benefits from Affinia:

a. Following your termination of employment with Affinia for any reason other
than due to (i) a termination for Cause or (ii) a voluntary resignation by you
prior to reaching age 65 other than for Good Reason (any such termination under
clauses (i) or (ii) being a “Disqualifying Termination”), you will be entitled
to receive (x) an amount equal to 1 times the sum of your Base Salary and
Average Bonus, payable in twelve equal monthly installments following the date
of your termination of employment and (y) an additional amount equal to 1 times
the sum of your Base Salary and Average Bonus, payable in a single lump sum upon
the first anniversary of your termination of employment; provided, however, that
for purposes of the payments described in this Letter Agreement, your “Base
Salary” and “Average Bonus” shall be measured as of the date hereof, without
regard to any changes in your Base Salary or bonus payments made after the date
hereof. Therefore, the “Base Salary” shall be $746,750 and the Average Bonus
shall be $121,836.50. The cash payments described in this Paragraph 3(a) are
referred to herein as the “Regular Termination Payments.”

b. Subject to your continued employment with Affinia through each scheduled
payment date set forth in this Section 3(b), you will be entitled to receive
additional cash payments (the “Installment Payments”) equal in the aggregate to
the excess of (i) $5 million over (ii) the aggregate Regular Termination
Payments, with such amounts payable in four equal annual installments on each of
the first four anniversaries of the date hereof. In the event of your
termination of employment with Affinia for any reason other than due to a
Disqualifying Termination while any portion of the Installment Payments remains
unpaid, such remaining portions of the Installment Payments will be paid to you
in a single lump sum within 30 days following such termination of employment.

c. Following your termination of employment with Affinia for any reason other
than due to a Disqualifying Termination, (i) you will be entitled to continued
medical and dental coverage at the Company’s cost (comparable to the coverage
provided by the Company to active executives of the Company) for a period of 24
months after the date of such termination; provided that if the Company is
unable to provide such coverage to you under the terms of its medical and dental
plans for any portion of such period, the Company may in lieu of providing such
coverage provide you with alternative coverage during such period that is
substantially comparable to such coverage (without giving effect to any Company
subsidy); (ii) you will be entitled to a pro rata portion of any Annual Bonus,
if any, that you would have been entitled to receive pursuant to Section 4 of
your Employment Agreement in such year based upon the percentage of the fiscal
year that shall have elapsed through the date of your termination of employment,
payable when such Annual Bonus would have otherwise been payable had your
employment not terminated, but in no event later than March 15



--------------------------------------------------------------------------------

of the year following your termination of employment; and (iii) your 30,699.36
restricted stock units will remain outstanding and shall be eligible to vest in
accordance with the terms of your RSU Agreement if a Vesting Event occurs prior
to the later of (x) January 1, 2016, and (y) two years following your
termination of employment.

d. In the event of your Disqualifying Termination, you will not be entitled to
receive any further cash payments described in Paragraph 3 of this Letter
Agreement.

e. In the event that you are a “specified employee” as defined under
Section 409A at the time of your termination of employment, any payments that
are due to you under this Paragraph 3 will be delayed for six months to the
extent necessary to avoid subjecting you to additional or accelerated taxation
under Section 409A.

Except as specifically set forth in this Letter Agreement, the terms and
conditions of your Employment Agreement and RSU Agreement shall continue in full
force and effect.

 

Sincerely, AFFINIA GROUP INC. By:   /s/ Steven E. Keller   Steven E. Keller
Title:   Senior Vice President, General Counsel and Secretary AFFINIA GROUP
HOLDINGS INC. By:   /s/ Steven E. Keller   Steven E. Keller Title:   Senior Vice
President, General Counsel and Secretary

 

Agreed and Accepted: /s/ Terry R. McCormack Terry R. McCormack